As filed with the Securities and Exchange Commission on April 8, 2015 Registration File No. 333-162420 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 Post-Effective Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 71-0294708 (I.R.S. Employer Identification Number) One Orange Way Windsor, Connecticut 06095-4774 1-866-723-4646 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) J. Neil McMurdie, Senior Counsel Voya Retirement Insurance and Annuity Company One Orange Way Windsor, Connecticut 06095-4774 1-860-580-2824 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ¨ We request acceleration of the effective date of this registration statement to May 1, 2015. If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company ¨ PART I INFORMATION REQUIRED IN PROSPECTUS Voya Select Multi-Index 5 & 7 Modified Single Premium Deferred Annuity Contracts Issued By Voya Retirement Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (“SEC”) and is available upon written or oral request without charge. As of October 31, 2011, we are no longer offering this Contract for sale to new purchasers . The SEC maintains a website (www.sec.gov) that contains material incorporated by reference and other information about us, which we file electronically. The reference number assigned to this offering of securities is 333-162420. How to reach us… Customer Service Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: voya.com The Contract provides a means for you to allocate to one or more Strategies using one or more Indexes, as applicable. The Strategies currently available under your contract: Fixed Rate, or Point-to-Point Cap Index… Using one or any of these Index(es): S&P MidCap 400 ® S&P 500 ® EURO STOXX 50 ® Russell 2000 ® See Pages 18 and 20, respectively. Although the Contract guarantees the availability of the Fixed Rate Strategy and the Point-to-Point Cap Index Strategy, there is no guarantee that the same or similar Indexes will always be available under the Point-to-Point Cap Index Strategy. We may in the future: add an Index or cease to accept Additional Premiums or Reallocations to an Index; decide to eliminate an Index; or need to substitute an Index. See Pages 6 and 14. The Contract will have at least one Index available at all times. If you do not wish to reallocate to another available Index (or the Fixed Rate Strategy), you may Surrender the Contract. A Surrender Charge may apply. As a consequence, the amount of the Accumulation Value that you receive could be less than the Premium you originally paid into the Contract. The SEC has not approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the contract within 20 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Premium paid and not previously surrendered, as of the date the returned contract is received by us. See Page30. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See Page31. May 1, 2015 Contents Contents 2 Glossary 3 Summary – Contract Charges, Strategies and Risk Factors 5 Voya Retirement Insurance and Annuity Company 7 Organization and Operation 7 Regulatory Matters - the Company and the Industry 7 Charges 8 Surrender Charge 8 Overnight Charge 9 Premium Tax 10 The Annuity Contract 10 Owner 10 Joint Owner 10 Annuitant and Contingent Annuitant 10 Beneficiary 11 Change of Owner or Beneficiary 12 Contract Purchase Requirements 12 Anti-Money Laundering 13 Availability of the Contract 13 Crediting of Premium Payments 13 Strategy Election and Reallocations 14 Accumulation Value 15 Minimum Guaranteed Contract Value 16 Administrative Procedures 18 Other Contracts 18 The Strategies 18 Fixed Rate Strategy 18 Point-to-Point Cap Index Strategy 18 The Indexes 20 S&P MidCap 400 ® 20 S&P 500 ® 20 EURO STOXX 50 ® 21 Russell 2000 ® 21 Index Sponsors 21 Standard & Poor’s 21 STOXX 22 Frank Russell Company 22 Surrenders 23 Cash Surrender Value 23 Partial Surrender 23 Regular Surrenders 23 Systematic Surrenders 24 Surrender Charges on Systematic Surrenders 25 Surrenders from Individual Retirement Annuities 25 Death Benefit 25 Death Benefit prior to the Maturity Date 25 Spousal Beneficiary Contract Continuation 26 Payment of the Proceeds to a Spousal or Non-spousal Beneficiary 26 Death Benefit Once Annuity Payments Have Begun 27 Annuity Payments and Annuity Plans 27 Annuity Payments 27 Annuity Plans 28 Death of the Annuitant who is not an Owner 29 Other Important Information 29 Annual Report to Owners 29 Suspension of Payments 29 Misstatement Made by Owner in Connection with Purchase of this Contract 29 Insurable Interest 30 Assignment 30 Contract Changes – Applicable Tax Law 30 Right to Examine and Return This Contract 30 Non-Waiver 31 Special Arrangements 31 Selling the Contract 31 State Regulation 33 Legal Proceedings 33 Legal Matters 33 Experts 33 Further Information 34 Incorporation of Certain Documents by Reference 34 Inquiries 34 Federal Tax Considerations 35 Introduction 35 Types of Contracts: Nonqualified and Qualified 35 Taxation of Nonqualified Contracts 35 Taxation of Gains Prior to Distribution or Annuity Starting Date 35 Taxation of Distributions 36 Taxation of Qualified Contracts 39 Eligible Retirement Plans and Programs 39 Taxation 39 Contributions 40 Distributions - General 40 Distributions - Eligibility 41 Required Distributions upon Death - IRAs and Roth IRAs 41 Withholding 42 Assignment and Other Transfers 42 Same-Sex Marriages 42 Possible Changes in Taxation 43 Taxation of the Company 43 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The Pagereferences are to sections of the prospectus where more information can be found about a special term. Accumulation Value –On the Contract Date, the Accumulation Value equals the Initial Premium paid less any premium tax, if applicable. At any time after the Contract Date, the Accumulation Value equals the sum of the Accumulation Value for each Allocation of Premium and Reallocation to a Strategy and associated Index, where applicable. See Page15. Additional Premium – Any payment, other than the Initial Premium, made by you and accepted by us for this Contract. See Page12. Allocation – Apportioning your Premium among available Strategies and Indexes, if applicable. Allocation Anniversary – The same date as the applicable Allocation Date each year. If the Allocation Date is February 29th, in non-leap years, the Allocation Anniversary shall be March 1st. Allocation Date – The date on which the Initial Premium, Reallocation or Additional Premium, as applicable, is allocated to any specific Strategy or Index. Allocation Year –The period beginning on an Allocation Anniversary and ending on the day before the following Allocation Anniversary. Annuitant – The individual designated by you as the individual upon whose life Annuity Payments will be based. There may be two Annuitants.
